DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kidamura (US2015/0143175) (hereinafter Kidamura) in view of Mekhiel et al. (US2012/0096292) (hereinafter Mekhiel).
.
As per claim 1, Kidamura teaches: 
A method of managing a computing system, the method comprising: 
capturing, by a resource management unit and into a first memory (Kidamura, [0149]), a configuration state of an operating system in a second memory (Kidamura, [0149]), the operating system executing on a processor of the computing system (Kidamura, [0149]—the SW handling error/degradation can be seen as operating system);
identifying, by the resource management unit, a status of a resource in the computing system based on the configuration state of the operating system (Kidamura, [0149]); and

Kidamura does not expressly teach: 
processing, by the resource management unit, a task associated with the status of the resource, the processing by the resource management unit effective to alleviate the processor from processing the task.

However, Mekhiel discloses: 
processing, by the resource management unit, a task associated with the status of the resource, the processing by the resource management unit effective to alleviate the processor from processing the task (Mekhiel, claim 17—lower level processor can be seen as a resource management unit).
Both Mekhiel and Kidamura pertain to the art of resource management.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mekhiel’s method to address system issues because Kidamura needs a way to address errors in CPU and Mekhiel provides a method to slow down clock (fast clock can be seen as an issue that needs to be addressed).  A PHOSITA would thus know to use Mekhiel’s method to address system issues


The method of claim 1 (see rejection on claim 1), wherein the resource management unit communicates with at least one of the processor or the second memory for obtaining the configuration state of the operating system using a low-latency communication data link or a high- speed interface bus, or by being integrated with a same integrated circuit die as the processor (KIdamura, [0149]—a bus like structure exists in order to read and store).

As per claim 3, Kidamura/Mekhiel teaches: 
The method of claim 1 (see rejection on claim 1), wherein processing the task associated with the status of the resource comprises managing the resource to improve: a performance of the computing system; a security aspect of the computing system; or a processing of an overhead management activity of the computing system (Mekhiel, claim 17).

As per claim 4, Kidamura/Mekhiel teaches: 
The method of claim 1 (see rejection on claim 1), wherein identifying the status of the resource identifies a first process in the first memory (Kidamura, [0149]), and wherein processing the task comprises modifying a clock rate of a component of the computing system based on a status of the first process (Mekhiel, claim 17).

As per claim 5, Kidamura/Mekhiel teaches: 
The method of claim 1 (see rejection on claim 1), wherein identifying the status of the resource identifies a first process in the first memory (Kidamura, [0149]), and wherein processing the task comprises modifying a clock rate of the processor, the first memory, the second memory, or another clock- controlled component of the computing system, based on a status of the first process (Mekhiel, claim 17).

As per claim 10, see rejection on claim 1. 

As per claim 11, Kidamura/Mekhiel teaches: 

The computing system of claim 10 (see rejection on claim 10).
Although Kidamura/Mekhiel does not expressly teach:  wherein the first and second memory are a shared memory in which the instructions are stored, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mekhiel’s processor to implement  memory in [0011] to implement cause register and store degradation cause because it is cost effective to consolidate memory devices to save costs.

As per claim 12, Kidamura/Mekhiel teaches: 
The computing system 10 (see rejection on claim 10).
Although Kidamura/Mekhiel does not expressly teach:  wherein the resource management unit is comprised within a system-on-chip, an application-specific integrated circuit, or an application- specific standard product, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kidamura’s resource management unit because it is well-known in the art that SW implementation requires fewer components and has greater flexibility.

As per claim 13, Kidamura/Mekhiel teaches:
The computing system 10 (see rejection on claim 10), wherein the resource management unit communicates with at least one of the processor or the second memory for obtaining the configuration state of the operating system using a low-latency communication data link or a high- speed interface bus, or by being integrated with a same integrated circuit die as the processor (kidamura, Fig 2, [0149]).



The computing system 10 (see rejection on claim 10), wherein processing the task associated with the status of the resource comprises managing the resource to improve: a performance of the computing system; a security aspect of the computing system; or a processing of an overhead management activity of the computing system (kidamura, [0004]).

As per claim 15, Kidamura/Mekhiel teaches:

The computing system 10 (see rejection on claim 10), wherein identifying the status of the resource identifies a first process in the first memory, and wherein processing the task comprises modifying a clock rate of the processor, the first memory, the second memory, or another clock-controlled component of the computing system, based on a status of the first process (kidamura, [0004]).




Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kidamura/Mekhiel as applied above, and further in view of Yoshida et al. (Yoshida, Tetsuya, Hiroshi Yamada, and Kenji Kono. "FoxyLargo: Slowing down CPU speed with a virtual machine monitor for embedded Time-Sensitive software testing." Proc. of 2008 International Workshop on Virtualization Technology. 2008.) (hereinafter Yoshida).

As per claim 6, Kidamura/Mekhiel teaches: 
The method of claim 1 (see rejection on claim 1).

Kidamura/Mekhiel does not expressly teach: 
 wherein identifying the status of the resource identifies a hypervisor or a virtual machine in the first memory, and wherein processing the task comprises modifying a clock rate of a component of the computing system based on a status of the hypervisor or the virtual machine.

However, Yoshida discloses: 
wherein identifying the status of the resource identifies a hypervisor or a virtual machine in the first memory (Yoshida, 3. FoxyLargo, 3.1 Fine-grained VM scheduling), and wherein processing the task comprises modifying a clock rate of a component of the computing system based on a status of the hypervisor or the virtual machine (Yoshida, 3. FoxyLargo).
Both Yoshida and Kidamura/Mekhiel pertain to the art of resource management.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yoshida’s method to identify a hypervisor or a virtual machine because VM is a common type of process.  A PHOSITA would thus know to use Yoshida’s method to support running such a process to make the system more useful. 

As per claim 7, Kidamura/Mekhiel/Yoshida teaches: 
The method of claim 6 (see rejection on claim 6), further comprising obtaining metrics associated with a first process relative to resources used during execution by the computing system and modifying the clock rate of the component based on the metrics (Yoshida, 3. FoxyLargo, 3.1 Fine-grained VM scheduling).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kidamura/Mekhiel/Yoshida as applied above, and further in view of Herdrich et al (US2014/0215240) (hereinafter Herdrich).

As per claim 8, Kidamura/Mekhiel/Yoshida teaches: 
The method of claim 7 (see rejection on claim 7).

Kidamura/Mekhiel/Yoshida does not expressly teach:
further comprising detecting a first score associated with the first process or assigning a first score to the first process, the first score indicative of resources used by the first process, and modifying the clock rate of the component based on the first score.

However, Herdrich discloses: 
further comprising detecting a first score associated with the first process or assigning a first score to the first process, the first score indicative of resources used by the first process, and modifying the clock rate of the component based on the first score (Herdrich, [0029]— variability can be seen as a score).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Herdrick’s method to throttle a clock because throttling a clock would maintain and/or improve performance of the process, and power usage. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kidamura/Mekhiel as applied above, and further in view of Herdrich.

As per claim 16, Kidamura/Mekhiel teaches: 
The computing system 10 (see rejection on claim 10).

Kidamura/Mekhiel does not expressly teach:
wherein identifying the status of the resource identifies a first process in the first memory, and wherein processing the task comprises modifying a clock rate of a component of the computing system based on a status of the first process.

However, Herdrich discloses: 

wherein identifying the status of the resource identifies a first process in the first memory, and wherein processing the task comprises modifying a clock rate of a component of the computing system based on a status of the first process (Herdrich, [0029]).

Both Herdrick and Kidamura/Mekhiel pertain to the art of resource management.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Herdrick’s method to throttle a clock because throttling a clock would maintain and/or improve performance of the process, and power usage. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kidamura/Mekhiel as applied above, and further in view of Herdrich further in view of Yoshida.

As per claim 17, Kidamura/Mekhiel teaches: 

The computing system 10 (see rejection claim 10).
Kidamura/Mekhiel does not expressly teach: 
wherein identifying the status of the resource identifies a hypervisor or a virtual machine in the first memory, and wherein processing the task comprises modifying a clock rate of a component of the computing system based on a status of the hypervisor or the virtual machine.

However, Herdrich discloses: 
wherein identifying the status of the resource identifies a process in the first memory, and wherein processing the task comprises modifying a clock rate of a component of the computing system based on a status of the hypervisor or the virtual machine (Herdrich, [0029]).

Both Herdrick and Kidamura/Mekhiel pertain to the art of resource management.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Herdrick’s method to throttle a clock because throttling a clock would maintain and/or improve performance of the process, and power usage. 


wherein the process is a hypervisor or a virtual machine. 

However, Yoshida discloses: 
wherein the process is a hypervisor or a virtual machine (Yoshida, 3. FoxyLargo, 3.1 Fine-grained VM scheduling). 

Both Yoshida and Kidamura/Mekhiel/Herdrick pertain to the art of resource management.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yoshida’s method to use a VM because VM is a common type of process.  A PHOSITA would thus know to use Yoshida’s method to support running such a process to make the system more useful. 

As per claim 18, Kidamura/Mekhiel/Herdrick/Yoshida teaches: 

The computing system 17 (see rejection on claim 17), further comprising obtaining metrics associated with a first process relative to resources used during execution by the computing system and modifying the clock rate of the component based on the metrics (Herdrich, [0029]).

As per claim 19, Kidamura/Mekhiel/Herdrick/Yoshida teaches: 

The computing system 17 (See rejection on claim 17), further comprising detecting a first score associated with the first process or assigning a first score to the first process, the first score indicative of resources used by the first process, and modifying the clock rate of the component based on the first score (Herdrich, [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196